Citation Nr: 1500212	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-22 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected degenerative disc disease of the cervical spine.  

2.  Entitlement to service connection for flat feeet.  

3.  Entitlement to service connection for a bilateral knee disorder.  

4.  Entitlement to service connection for a stomach disorder causing pain.  

5.  Entitlement to service connection for a right leg disorder rendering his right leg shorter than the left leg.  

6.  Entitlement to service connection for a bowel disorder.  

7.  Entitlement to service connection for Eustachian tube dysfunction, to include as secondary to service-connected sinusitis or a jaw disorder.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a jaw disorder.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to September 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, April 2009, and August 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated in July 2009, October 2010, and January 2014 submissions that he desired a videoconference hearing before the Board.  In July 2014, the RO scheduled the Veteran for a September 2014 videoconference hearing.  However, in August 2014, the Veteran responded that he would need to reschedule the hearing due to his employment schedule.  In November 2014, the Veteran affirmed his desire to appear before the Board.  The Board thus finds good cause in his failure to appear.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge in accordance with his request.  The AOJ should contact the Veteran regarding his employment schedule and consider his availability prior to scheduling that hearing.  Thereafter, Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

